Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 1 of 50




                    ATTACHMENT 3
        Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 2 of 50




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                                     :
JOSEPH DRENTH and THE NATIONAL                       :
FEDERATION OF THE BLIND OF                           :
PENNSYLVANIA,                                        : Civil No. 1:20-CV-00829
                                                     :
                                  Plaintiffs,        :
                                                     : Judge Jennifer P. Wilson
                     v.                              :
                                                     :
KATHY BOOCKVAR, in her official capacity             :
as Secretary of the Commonwealth, and                :
DEPARTMENT OF STATE OF THE                           :
COMMONWEALTH OF PENNSYLVANIA,                        :
                                                     :
                                  Defendants.        :
                                                     :

                PLAINTIFFS’ PROPOSED FINDINGS OF FACT
                      AND CONCLUSIONS OF LAW

        Pursuant to Local Rule 48.2, Plaintiffs, through their counsel, submit these

Proposed Findings of Fact and Conclusions of Law.

I.      FINDINGS OF FACT

        A.    The Parties

        1.    Plaintiff Joseph Drenth is a resident of Bucks County, Pennsylvania;

Stip. # 1; Defs.’ Responses to Pls.’ First Set of Requests for Admissions # 1 (P-

25).1


        References to “P-__” are to the exhibits that Plaintiffs marked for intro-
        1

duction at trial. References to “Doc.” are to the ECF filing numbers.
       Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 3 of 50




      2.     Mr. Drenth is legally blind. Stip. # 2; Defs.’ Responses to Pls.’ First

Set of Requests for Admissions # 2 (P- 24); Drenth Decl. ¶ 4 (P-26); Complaint &

Answer ¶¶ 18, 37 (P-61 & P-62).

      3.     Mr. Drenth is registered to vote in Pennsylvania. Stip. # 3; Defs.’

Responses to Pls.’ First Set of Requests for Admissions # 1 (P-25); Drenth Decl. ¶

6 (P-26).

      4.     Plaintiff National Federation of the Blind of Pennsylvania (“NFB-

PA”) is a non-profit corporation and an affiliate of the National Federation of the

Blind (“NFB”). Stip. # 4; Heitz Decl. ¶¶ 6, 8 (P-27); Compl. & Answer ¶ 19 (P-64

& P-65).

      5.     NFB-PA is a membership organization and some of its members are

blind. Stip. # 5; Defs.’ Responses to Pls.’ First Set of Requests for Admissions # 3

(P-25); Heitz Decl. ¶ 8 (P-27).

      6.     NFB-PA promotes the civil rights of blind people and their full

participation and integration in community life, including teaching blind people

how to participate in civic activities such as voting. Stip. # 6; Heitz Decl. ¶¶ 6, 7,

10, 11 (P-27).

      7.     NFB-PA’s blind members include individuals who are registered to

vote in Pennsylvania. Stip. # 7; Heitz Decl. ¶ 14 (P-27).




                                           2
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 4 of 50




      8.      Defendant Department of State (“DOS”) is an agency of the

Commonwealth of Pennsylvania. Stip. # 8; 71 P.S. § 61(a).

      9.      Defendant Kathy Boockvar is the Secretary of the Commonwealth.

Stip. # 9; Compl & Answer. ¶ 21 (P-61 & P-62).

      10.     DOS and Secretary Boockvar are responsible for administering

Pennsylvania’s election scheme. Baldwin v. Cortes, 378 F. App’x 135, 138-39 (3d

Cir. 2010).

      11.     DOS and Secretary Boockvar oversee Pennsylvania’s electoral

process and are responsible for planning, developing, and coordinating the

statewide implementation of Pennsylvania’s Election Code. See DOS, Voting and

Elections, https://www.dos.pa.gov/VotingElections/Pages/default.aspx (P-28);

DOS, Bureau of Elections and Notaries, https://www.dos.pa.gov/about-

us/Pages/Director-Bureau-of-Elections-and-Notaries.aspx (P-29).

      12.     While the County Boards of Elections (“CBEs”) have some

responsibilities for election administration, the responsibilities of DOS and

Secretary Boockvar are significant, including: certifying electronic voting systems

and providing some state and federal funding to CBEs for the purchase of such

systems; certifying the federal and state candidates and statewide constitutional

amendment and ballot questions to be included on the ballots; serving as the chief

election official to implement the federal Help America Vote Act and the National

                                          3
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 5 of 50




Voter Registration Act, including coordinating with and assisting counties to

comply with their obligations under those statutes; providing a statewide method

by which CBEs can electronically deliver ballots to uniformed and overseas voters

under the federal Uniformed and Overseas Citizens Absentee Voting Act

(“UOCAVA”); and operating the online process to apply for absentee or mail-in

ballots. Marks Dep. at 29:23-52:15, 55:6-56:15 (P-1).2

      13.    DOS receives federal financial assistance. Stip. # 11; See Letter from

K. Boockvar to M. Harrington dated Apr. 27, 2020 & Attachment (P-31); Letter

from R. Torres to B. Newby dated July 10, 2018 & Attachment (P-32); see also

Marks Dep. at 34:2-5 (P-1) (testifying that DOS provided CBEs with federal grant

funds).

      B.     Defendants’ Paper-Based Absentee
             and Mail-In Voting Program

      14.    Pennsylvania has two options for registered voters who do not or

cannot vote in person at their local polling places – mail-in ballots and absentee

ballots. Stip. # 12; 25 P.S. §§ 3146.1-3146.8, 3150.11-3150.17; accord Marks

Dep. at 54:13-17 (P-1); Marks Decl. dated May 24, 2020 ¶¶ 5-7 (P-46);

TRO/Injunction Tr. at 45:19-24 (P-16) (testimony of Jonathan Marks).



      2
        Jonathan Marks, DOS’s Deputy Secretary of Elections and Commissions,
was designated by Defendant DOS as its Rule 30(b)(6) witness. Marks Dep. at
9:20-11:11, 12:15-18 (P-1).
                                       4
       Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 6 of 50




      15.    All registered Pennsylvania voters are eligible to vote by mail-in

ballots without offering any justification or excuse, including those who also are

eligible to vote by absentee ballot. 25 P.S. § 2602(z.6); Stip. # 14; Marks Dep.

53:11-17 (P-1); TRO/Injunction Tr. at 46:20 (P-16) (testimony of Jonathan Marks).

      16.    Pennsylvania voters who seek to vote by mail-in or absentee ballot

must apply either on paper or online through a portal operated by DOS, and CBEs

process the applications to determine if the applicants are qualified to vote. Stips.

## 16, 17; 25 P.S. §§ 3146.2-3146.2b, 3150.12; see also Defs.’ Responses to Pls.’

First Set of Requests for Admissions # 7 (P-25); Compl. & Answer ¶ 46 (P-64 &

P-65); Marks Dep. at 54:19-57:2 (P-1); Marks Decl. dated May 24, 2020 ¶ 11 (P-

46); TRO/Injunction Tr. at 46:3-11 (P-16) (testimony of Jonathan Marks).

      17.    After the CBE determines that a voter who applied for a mail-in or

absentee ballot is qualified to vote, it sends to the voter via mail a package that

consists of: (a) a paper ballot; (b) a plain white envelope marked “Official

Absentee Ballot,” known as the secrecy envelope; and (c) a return envelope. Stip.

# 18; Marks Dep. at 57:3-14 (P-1); Marks Decl. dated May 24, 2020 ¶ 13 (P-46);

TRO/Injunction Tr. at 46:10-16 (P-16) (testimony of Jonathan Marks).

      18.    When a voter receives the absentee/mail-in ballot package, the voter

must do the following in order for his or her vote to be counted: (a) cast his vote by

marking the ballot; (b) place the marked ballot into the secrecy envelope and seal

                                           5
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 7 of 50




it; (c) place the sealed secrecy envelope into the return envelope and seal it; (d)

review the declaration on the return envelope; (e) sign the declaration on the return

envelope; and (f) deliver the ballot within its two envelopes so that it is received by

the voter’s CBE by 8:00 p.m. on the date of the election. 25 P.S. §§ 3146.6,

3150.16; see also Marks Dep. at 57:15-58:3 (P-1); Marks Decl. dated May 24,

2020 ¶ 14 (P-46); TRO/Injunction Tr. at 46:10-17 (P-16) (testimony of Jonathan

Marks).

      19.     Only sighted Pennsylvania voters can review, mark, assemble, sign,

and return their paper absentee and mail-in ballots privately and independently

without relying on assistance from other persons or revealing their votes to other

persons; blind Pennsylvania voters cannot do the same. Compl. & Answer ¶¶ 53

(P-64 & P-65); Drenth Decl. ¶¶ 10-11 (P-25); Heitz Decl. ¶¶ 16-18 (P-27); Weber

Decl. ¶ 28 (P-35); Senk Decl. ¶ 29 (P-36); Blake Decl. ¶¶ 9-13 (P-41); Gilbert

Decl. ¶ 38 (P-40); Gilbert Rep. at 3 (P-7).

      20.     DOS has acknowledged that its absentee and mail-in voting program

is not accessible to blind voters and that, although “[a]ll voters must have the right

to vote privately and independently,” currently the only way for blind voters to do

so is through accessible voting at a polling place:

            [U]nder federal law, voters with disabilities must be provided
            with accessible methods of voting for all elections. All voters
            have the right to vote privately and independently. Further
            voters who are visually impaired or who may have difficulty
                                           6
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 8 of 50




            marking their ballot will need access to accessible voting
            systems, and cannot rely solely on vote by mail or absentee
            voting.

Email from W. Murren, DOS, dated Apr. 23, 2020 (P-37).

      21.     DOS admits that Pennsylvania’s absentee and mail-in ballot process is

not accessible to blind voters because each part of it – the ballot, the secrecy

envelope, the declaration, and the return envelope – consist of printed words on

paper that cannot be read and completed privately and independently by blind

voters. Marks Dep. at 58:10-67:7, 72:19-73:6, 240:7-13 (P-1).

      22.     Blind Pennsylvania voters must rely on sighted individuals to read

their paper absentee or mail-in ballots to them. See Drenth Decl. ¶ 11 (P-25); see

also Marks Dep. 58:10-15, 62:13-15 (P-1); Heitz Decl. ¶ 18 (P-27).

      23.     Blind Pennsylvania voters must tell sighted individuals the candidates

for whom they wish to vote and they must rely on sighted individuals to mark the

paper absentee or mail-in ballots so as to accurately reflect their choices. See

Drenth Decl. ¶ 11 (P-26); Heitz Decl. ¶ 18 (P-27); see also Marks Dep. 65:8-14,

66:10-14 (P-1).

      24.     Blind voters, like Mr. Drenth and NFB-PA members, do not want to

rely on sighted persons for assistance in casting their vote nor do blind voters want

to reveal to those sighted persons their private electoral choices. See Drenth Decl.

¶ 12 (P-26); Heitz Decl. ¶ 19 (P-27); Weber Decl. ¶ 7 (P-35).

                                           7
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 9 of 50




      C.     Defendants’ Accessible Write-In Ballot Process

      25.    On May 27, 2020, the Court entered a preliminary injunction order

requiring Defendants to allow blind voters to request and vote in the June 2, 2020

primary election using the Accessible Write-In Ballots (“AWIB”) process. Order

¶¶ 1, 3-9 (May 27, 2020) (Doc. 32).

      26.    In accordance with the Court’s preliminary injunction, blind voters

could email DOS to request to vote by the AWIB process in the June 2020 primary

election. Order ¶ 4 (May 27, 2020) (Doc. 32); DOS, Pennsylvania Offers

Accessible Write-In Ballots for Voters with Disabilities for June 2 Primary (May

28, 2020) (P-38).

      27.    DOS did not offer or ask any blind voter to test the AWIB process

before it was used in the June 2020 primary. Marks Dep. at 169:17-20 (P-1).

      28.    Twenty-six individuals, including Mr. Drenth, applied to vote using

the AWIB process in the June 2, 2020 primary, but DOS sent AWIB packages to

only sixteen of those applicants since nine had not previously applied for absentee

and mail-in ballots by the statutory deadline and one was not a registered

Pennsylvania voter. Defs.’ Responses to Pls.’ First Set of Interrogatories # 9 (P-

30); Drenth Decl. ¶ 18 (P-26).

      29.    In response to requests to vote through the AWIB process, DOS

electronically sent the following materials to voters: (a) a computer file containing

                                          8
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 10 of 50




a list of candidates for whom the voters could vote (the “AWIB candidate list”);

(b) a computer file with the ballot which listed the various offices and had fillable

fields next to those offices (the “AWIB ballot”); (c) a declaration form; (d) a PDF

file for the envelope to return the AWIB to the voter’s CBE; and (e) instructions.

See Copy of Joseph Drenth’s AWIB Materials (redacted) (P-39); Drenth Decl. ¶ 18

(P-26); see also Order ¶ 5 (May 27, 2020) (Doc. 32); TRO/Injunction Tr. at 56:8-

58:18 (P-16) (testimony of Jonathan Marks) (explaining that AWIB includes a

candidate list appropriate to the voter’s precinct and a separate fillable form).

      30.    To vote using the AWIB process, a blind voter either had to: (1) copy

the name of each candidate choice from the AWIB candidate list, switch to the

AWIB ballot, and paste the name onto the appropriate line on the AWIB ballot, or

(2) memorize the spelling of the name of each candidate choice from the AWIB

candidate list, switch to the AWIB ballot, and type the name into the appropriate

line on the AWIB ballot. See Drenth Decl. ¶ 44 (P-26); Weber Decl. ¶ 16 (P-35);

Gilbert Decl. ¶ 19 (P-40); Gilbert Rep. at 3 (P-7).

      31.    After completing the AWIB ballot, the blind voter was required to

print it out and return it to his or her CBE. See Defs.’ Responses to Pls.’ First Set

of Requests for Admissions ## 19, 21 (P-25).

      32.    The AWIB materials were not accessible to blind voters seeking to

vote privately and independently, and the AWIB process was particularly

                                           9
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 11 of 50




burdensome and inaccessible for voters who were not technologically adept and/or

do not have printers. See Gilbert Decl. ¶¶ 13-29 (P-40); Gilbert Rep. at 3-4 (P-7);

Drenth Decl. ¶¶ 20-22, 31, 46, 55, 66 (P-26); Heitz Decl. ¶¶ 20-22 (P-27); Senk

Decl. ¶¶ 10-25, 30 (P-36); Weber Decl. ¶ 28 (P-35).

      33.    The AWIB process results in cognitive overload for blind voters

because it is extremely challenging to repeatedly switch between the candidate list

(where voters must memorize the spelling of their candidates’ names or copy those

names) and the ballot (where voters must correctly type in their candidates’ names

or paste those names). See Gilbert Decl. ¶¶ 19-22 (P-40); Gilbert Rep. at 4 (P-7);

see also TRO/Injunction Tr. at 25:20-26:13, 31:21-33:22, 42:15-43:3, 75:9-19 (P-

16) (testimony of Jonathan Lazar, Ph.D., an accessibility expert, that the AWIB

process presented a cognitive load issue due to requirement that blind voters copy

and paste or correctly spell the names of candidates); TRO/Injunction Tr. at 12:16-

18, 14:24-15:2, 15:21-16:13 (P-16) (testimony of Lynn Heitz concerning

challenges presented when blind voters must copy and paste from one document to

another); Drenth Decl. ¶¶ 44, 46 (P-26) (describing difficulties with AWIB

navigation); Weber Decl. ¶¶ 3, 13-19 (P-35) (noting that she could not readily

navigate the AWIB using her built-in screen reader in her Mac (Apple) computer).

      34.    There were also a significant number of formatting and similar issues

in the AWIB candidate lists and ballots that made the process burdensome to use.

                                         10
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 12 of 50




See Drenth Decl.¶¶ 33-42, 45, 47-50 (P-26); Weber Decl. ¶¶ 21-22 (P-35); Gilbert

Decl. ¶¶ 24-25 (P-40); Gilbert Rep. at 4 (P-7).

      35.    The AWIB also proved problematic because voters were required to

print envelopes, and even voters who had printers had trouble printing the envelope

due to the lack of instructions. Drenth Decl. ¶¶ 53-54 (P-26); Weber Decl. ¶¶ 23-

25 (P-35); Gilbert Decl. ¶¶ 26-29 (P-40); Gilbert Rep. at 4-5 (P-7).

      36.    It took one blind voter – who is an IT specialist – and his non-blind

wife five times to line up a preloaded paper envelope in the printer before it printed

correctly and, even then, the images were distorted. Senk Decl. ¶¶ 16-27 &

Attachments (P-36).

      37.    Given their experiences with the AWIB process during the June 2020

primary, Mr. Drenth and at least some other blind voters would not want to use it

again. See Drenth Decl. ¶ 66 (P-26); Heitz Decl. ¶¶ 21 (P-27); Senk Decl. ¶¶ 30-32

(P-36).

      D.     Need for and Feasibility of an Accessible Ballot
             Marking and Delivery Tool and Defendants’
             Purported Intent to Secure Such a Tool

      38.    Accessible ballot marking and delivery tools are tools that electroni-

cally deliver ballots to blind voters and enable them to mark the ballots electroni-




                                         11
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 13 of 50




cally using screen reader technology. Stip. # 19; Marks Dep. at 102:15-104:3 (P-

1); Gilbert Decl. ¶ 33 (P-40); Gilbert Rep. at 5 (P-7); Blake Decl. ¶¶ 15-16 (P-41).3

      39.    Many blind individuals, including Mr. Drenth and some NFB-PA

members, use screen reader technology, which transmits properly formatted textual

information on a computer screen to an audio output or a refreshable Braille

display pad, to read, navigate and complete forms independently and privately on

their computers, tablets, and smartphones. See Stip. # 20; Blake Decl. ¶¶ 6-7 (P-

41); Drenth Decl. ¶ 7 (P-26); Heitz Decl. ¶ 5 (P-27).

      40.    Since 2019, Plaintiffs and their advocates have asked Defendants to

implement an accessible ballot marking and delivery tool. Letter from M.

Riccobono to K. Boockvar dated Sept. 27, 2019 (P-16); Letter from K. Darr to T.

Gates dated Feb. 19, 2020 (P-20); Letter from S. Krevor-Weisbaum to K.

Boockvar dated May 13, 2020 (P-19).

      41.    The Pennsylvania Council for the Blind, too, advocated that DOS

implement accessible ballot marking and delivery system and noted on April 21,

2020 that the problem persisted despite DOS’s assurances that it was working on it



      3
         As used in the Findings of Fact and Conclusions of Law, an “accessible
ballot marking and delivery tool” refers to technology that electronically delivers
ballots to blind voters that integrate into a single document both the candidates’
names and a means to make the selection (using, for instance, a check mark) so as
to permit blind voters to privately and independently read the ballot using their
screen reader software and mark the ballot. It does not refer to the AWIB process.
                                            12
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 14 of 50




and advised DOS that “[t]his is far too important an issue to say that we will solve

it later.” Email from C. Hunsinger to M. Moser, et al. dated Apr. 21, 2020 (P-42).

      42.    Accessible ballot delivery and marking tools exist and are commer-

cially available from private vendors and through open-source platforms. Stip. #

21; Marks Dep. at 103:4-10 (P-1); see also Blake Decl. ¶¶ 17-19 (P-41); Gilbert

Decl. ¶¶ 34, 36 (P-40); Gilbert Rep. at 6 (P-7).

      43.    Other U.S. states and municipalities use accessible ballot delivery and

marking tools to allow blind voters to receive accessible ballots electronically and

to read and mark those ballots, privately and independently. See Marks Dep. at

107:16-22, 122:20-24 (P-1); Blake Decl. ¶¶ 20-24 (P-41); Gilbert Decl. ¶ 32 (P-

40); Gilbert Rep. at 6 (P-7).

      44.    An accessible ballot delivery and marking tool is more accessible to

blind voters than Pennsylvania’s paper-based absentee and mail-in voting program

which does not allow blind voters to vote privately and independently. See Gilbert

Decl. ¶¶ 20-31, 35-36 (P-40); Gilbert Rep. at 3, 5 (P-7); Marks Dep. at 104:20-

106:11, 124:4-9, 216:4-217:3 (P-1); Blake Decl. ¶ 16 (P-41).

      45.    Unlike the AWIB process that requires blind voters to transfer candi-

dates’ names from a candidate list to a separate ballot, accessible ballot delivery

and marking tools integrate into a single document the candidate list and the means




                                          13
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 15 of 50




for the voter to designate their choices. Gilbert Decl. ¶¶ 34-35 (P-40); Gilbert Rep.

at 5-6 (P-7); Blake Decl. ¶ 15 (P-41).

      46.    Unlike the AWIB process, an accessible ballot delivery and marking

tool is accessible to blind voters because it does not result in cognitive overload for

such voters. Gilbert Decl. ¶ 36 (P-40); Gilbert Rep. at 6 (P-7).

      47.    Pennsylvania currently electronically delivers ballots via email to

thousands of voters qualified to vote under UOCAVA or its state counterpart, the

Uniformed Military and Overseas Voting Act (“UMOVA”), who request electronic

delivery. Stip. # 22; Compl. & Answer ¶ 62 (P-64 & P-65); Defs.’ Responses to

Pls.’ First Set of Interrogatories ## 4, 5 (P-30); Marks Dep. at 47:16-48:12, 109:22-

110:3, 111:9-12 (P-1).

      48.    DOS asserts that it does not intend to use the AWIB process in the

November 2020 election. Stip. # 25; Marks Dep. at 170:10-13 (P-1); Email from

Jonathan Marks, DOS, to Timothy McCarthy dated June 11, 2020 (P-43); Defs.’

Responses to Pls.’ First Set of Requests for Admissions # 26 (P-25).

      49.    In April 2020, the U.S. Election Assistance Commission awarded

DOS more than $14.2 million, which DOS stated would be used, inter alia, to

“implement an accessible electronic ballot marking device and tool to enable

voters with disabilities to vote absentee or by mail.” Letter from K. Boockvar to




                                          14
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 16 of 50




M. Harrington dated Apr. 10, 2020 (P-22); accord Email from W. Murren, DOS,

dated May 8, 2020 (P-45); Marks Dep. at 117:21-118:2, 177:3-20 (P-1).

      50.    While DOS claims to have set aside $1.5 million of the 2020 federal

funding for the electronic ballot marking and delivery tool, it has not yet spent any

of that funding. Stip. # 35; Marks Dep. at 177:21-178:22, 186:21-187:1 (P-1).

      51.    DOS has concluded that it can implement mitigation measures to

address any possible security risks related to use of an accessible ballot marking

and delivery tool. See Marks Dep. at 140:11-142:1 (P-1).

      52.    Defendants state that DOS intends to have an accessible ballot

marking and delivery tool in place and operational for the November 2020 general

election, but there is no signed contract yet and the procurement process (which

purportedly began five months ago and ultimately requires approval by the

Attorney General) is ongoing. Stips. ## 32, 33; Marks Dep. at 106:12-18, 107:6-9,

112:8-113:22, 122:17-19, 170:14-17 (P-1); Defs.’ Responses to Pls.’ First Set of

Interrogatories # 15 (P-30).

      53.    Defendants have refused to identify the vendor from which they

purportedly are securing an accessible ballot delivery and marking tool, Marks

Dep. at 130:15-131:3 (P-1), and since there are different types of such tools, see

Gilbert Decl. ¶ 36 (P-40); Gilbert Rep. at 6 (P-7); Blake Decl. ¶¶ 17-19 (P-41), it is

unknown whether the tool will meet blind voters’ accessibility needs.

                                         15
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 17 of 50




      54.    Defendants have not identified how the tool will be implemented,

which may impact its effectiveness in providing equal and meaningful access to

blind voters if, for instance, the CBEs, rather than DOS, will be responsible for

accepting applications from blind voters who want to use the tool and providing

blind voters with access to the tool since Defendants have asserted that they have

limited control over the CBEs. See Marks Dep. at 224:3-20 (P-1).

      55.    Defendants have not identified how they will “secure” the tool or

whether further contracts and/or payments will be needed after November 2020,

which is necessary information to assess whether it will be in place for only one or

two elections or whether it will ensure more permanent relief for blind voters.

      56.    It is unclear whether or even if Defendants will subject this new tool

to testing, including with respect to accessibility and usability issues, prior to

implementation to ensure its effectiveness for blind voters.

      E.     Need for and Feasibility of Modifications to the Ballot
             Return and Declaration Processes and Defendants’
             Purported Intent to Make Some Minor Modifications

      57.    Implementation of an accessible ballot marking and delivery tool will

not make Defendants’ absentee and mail-in voting program accessible without

further modifications to how blind voters can return their marked ballots because it

does not address barriers such voters face due to: (a) inability to privately and

independently print the ballots after they are marked; (b) independently identifying

                                           16
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 18 of 50




and using the secrecy and return envelopes; and (c) independently reading and

signing the declaration included on the return envelope in the appropriate place to

ensure the votes are counted. See Supp. Heitz Decl. ¶¶ 10-15 (P-51); Supp. Senk

Decl. ¶¶ 7-14 (P-52); Supp. Weber Decl. ¶¶ 10, 23-24 (P-53); Salisbury Decl. ¶¶ 9-

10, 13-15, 18-20 (P-54).

      58.    Many blind people do not have printers because they do not, or rarely,

read printed text. See Drenth Decl. ¶¶ 31, 51 (P-26); Heitz Decl. ¶ 22 (P-27);

Supp. Heitz Decl. ¶ 7 (P-51); Supp. Weber Decl. ¶¶ 12-15 (P-53); Salisbury Decl.

¶¶ 11-16 (P-54).

      59.    To print ballots marked using an accessible ballot delivery and

marking tool, blind voters without printers would need to deliver an electronic

copy of their marked ballot (if this were possible) to a third-party or a public place

for printing, which would cause their electoral choices to be revealed and

eviscerate the privacy of their vote. Supp. Weber Decl. ¶¶ 12-22 (P-53); Salisbury

Decl. ¶¶ 12-16 (P-54).

      60.    Blind Pennsylvania voters must rely on sighted individuals to put the

marked absentee or mail-in ballots into the secrecy envelope, seal it, and put the

secrecy envelope into the return envelope. See Marks Dep. 58:16-61:4, 62:7-12,

66:15-67:7 (P-1).




                                          17
         Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 19 of 50




         61.   Some blind voters would struggle to use the secrecy and return

envelopes without assistance from a sighted person and might not even be able to

identify the package containing the secrecy and return envelopes that the CBE

sends in the mail. See Supp. Heitz Decl. ¶¶ 16-17(P-51); Supp. Senk Decl. ¶¶ 12

(P-52); Supp. Weber Decl. ¶¶ 23-24 (P-53); Supp. Drenth Decl. ¶¶ 11-13 (P-55);

Marks Dep. at 58:16-61:4, 62:7-2, 66:5-67:7 (P-1).

         62.   Blind Pennsylvania voters must rely on sighted individuals to read the

declaration on the return envelope to them and help them locate the appropriate

place to sign that declaration. See Marks Dep. 61:5-62:6, 63:4-65:7 (P-1).

         63.   In trying to sign the declaration on the return envelope, blind voters

also might inadvertently sign over the “To” or “Return” address, rendering the

return envelope undeliverable. Supp. Heitz Decl. ¶ 22 (P-51); Supp. Drenth Decl.

¶ 19 (P-55).

         64.   A mail-in or absentee ballot will not be counted if the voter fails to

sign on the side of the envelope with the declaration. Marks Dep. at 67:10-69:20

(P-1).

         65.   DOS has never instructed the CBEs to count absentee and mail-in

ballots that were signed on the wrong side. Marks Dep. 72:14-18 (P-1).

         66.   Although some blind voters, like Mr. Drenth, have more advanced

technological tools that enable them to read some printed material, those tools have

                                           18
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 20 of 50




limits. See Drenth Dep. at 11:7-12:16, 15:13-17 (P-2) (testifying that the smart-

phone app he uses does not provide a verbatim translation of the material); Supp.

Drenth Decl. ¶¶ 12-13 (P-55) (confirming smartphone app has trouble reading

some fonts and writing).

      67.    Not all blind voters have smartphones, scanners, or other tools that

would enable them to read printed material like envelopes or declarations. Supp.

Heitz Decl. ¶ 9 (P-51); Supp. Senk Decl. ¶ 14 (P-52).

      68.    Electronic return (e.g., using email or an online portal) of ballots

marked by blind voters using an accessible ballot marking and delivery tool would

allow blind voters – especially those without printers or who must rely on sighted

people to print – to use the absentee or mail-in voting program privately and

independently. See Supp. Heitz Decl. ¶¶ 11-27 (P-51); Supp. Senk Decl. ¶¶ 8-9

(P-52); Supp. Weber Decl. ¶¶ 10-22 (P-53); Salisbury Decl. ¶¶ 9-16 (P-54).

      69.    While a government report identified some security risks associated

with electronic return of ballots, it acknowledges that “[s]ome voters, due to

specific needs or remote locations, may not be able to print, sign, and mail in a

ballot without significant difficulty” and also identifies strategies that can be

employed to mitigate risks associated with electronic return of ballots Cyber-

security and Infrastructure Security Agency, et al., Risk Management for

Electronic Ballot Delivery, Marking, and Return at 3-6 (Doc. 51-4).

                                          19
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 21 of 50




      70.    Plaintiffs’ experts also have identified strategies and techniques that

Pennsylvania can implement to make the electronic submission of ballots by blind

voters more secure, including by using encryption and multifactor authentication.

Pelletier Rep. at 1-4 (P-9); Selker Rep. at 2-4 (P-11).

      71.    Several states – including Delaware and West Virginia – authorize

blind voters to return ballots by email or via online portals. Blake Decl. ¶¶ 25-28

(P-41).

      72.    More than 25 states authorize voters eligible under the Uniformed and

Overseas Citizens Access to Voting Act (“UOCAVA”) to submit their marked

ballots by email, fax, and/or through an online portal rather than only by mail.

Blake Decl. ¶ 29 (P-41); Pughsley Decl. ¶¶ 5-7 (P-57) (summarizing UOCAVA

information for U.S. states available at https://www.fvap.gov); Doyle Decl. &

Attachments (P-63) (similar).

      73.    While electronic return would fully resolve all accessibility issues for

blind voters, at minimum Pennsylvania can and must make reasonable modifica-

tions to their mail and declaration processes to make them more accessible to those

voters, including: (a) significantly modifying the sizes of the secrecy and return

envelopes to allow blind voters to more readily identify them; (b) placing hole

punches on both sides of the signature line for the declaration printed on the return

envelope to help guide blind voters as to where they should sign and requiring

                                          20
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 22 of 50




CBEs to count ballots of blind voters regardless of where they sign on the return

envelope; (c) providing instructions electronically to voters that can be accessed

before and after they receive the secrecy and return envelopes to inform them how

to assemble and return their ballots; (d) electronically providing the text of the

declaration so blind voters know what they are affirming when they sign the return

envelope; (5) creating a hotline for blind voters to contact for help with

accessibility and usability issues; and (e) requiring that DOS, rather than the CBEs,

deliver the envelopes to blind voters or, alternatively, ensuring that DOS develops

and implements sanctions for CBEs that fail to comply. See Supp. Drenth Decl. ¶¶

15-16, 18-24 (P-55); Supp. Heitz Decl. ¶¶ 18-20, 24-26, 28 (P-51); Supp. Senk

Decl. ¶ 15 (P-52); Supp. Weber Decl. ¶ 24 (P-53); Salisbury Decl. ¶¶ 22-23 (P-54);

Supp. Gilbert Decl. ¶¶ 6-15 (P-50).

      F.     Harm to Plaintiffs Absent Permanent Injunctive Relief

      74.    Voting remotely by mail-in or absentee ballot enables voters to

exercise their franchise without physically travelling to and being present at their

polling places and voting in person. Stip. # 38; Defs.’ Responses to Pls.’ First Set

of Requests for Admissions # 32 (P-25).

      75.    Mr. Drenth and other blind voters want the opportunity to have equal

and meaningful access to Pennsylvania’s voting programs so they can participate

in the democratic process by voting, including voting in the November 2020

                                          21
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 23 of 50




election and other future elections using the absentee and mail-in voting program

so they do not have to vote in person. See Stips. ## 36, 37; Drenth Decl. ¶¶ 62-65

(P-26); Heitz Decl. ¶ 23 (P-27); Senk Decl. ¶¶ 27-28 (P-36); Weber Decl. ¶ 26, 28

(P-35).

      76.    Mr. Drenth and other blind voters want and need a truly accessible

ballot delivery and marking system along with changes to the return process –

including electronic return – so that, as sighted voters do, they can vote privately

and independently without travelling to a polling place. See Drenth Decl. ¶¶ 11-

12, 64, 67 (P-26); Heitz Decl. ¶¶ 25-26 (P-27); see also Weber Decl. ¶ 20 (P-35);

Senk Decl.¶ 32 (P-36); Supp. Drenth Decl. ¶¶ 7-24 (P-55); Supp. Heitz Decl. ¶¶

10-28 (P-51); Supp. Senk Decl. ¶¶ 8-15 (P-52); Supp. Weber Decl. ¶¶ 10-24 (P-

53); Salisbury Decl. ¶¶ 9-23 (P-54).

      77.    Voting by absentee and mail-in ballot is particularly important now

because in-person voting places voters at risk of infection of COVID-19 since the

pandemic shows no sign of abating. See Stips. ## 39, 40; Centers for Disease

Control and Prevention, Coronavirus Disease 2019 (COVID-19): Cases in the

U.S., https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html

(last checked Aug. 5, 2020) (as of August 4, 2020, Pennsylvania had nearly

110,000 confirmed COVID-19 cases and more than 7,200 deaths).




                                          22
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 24 of 50




      78.    Some blind people, including Mr. Drenth, have co-occurring condi-

tions that can place them at higher risk of COVID-19 infection or more serious

consequences from COVID-19 infection. Stip. # 46; Drenth Decl. ¶ 15 (P-26).

      79.    The Centers for Disease Control and Prevention have recommended

that voters consider other “available alternatives” to voting in person as a means to

protect against COVID-19 infection. Stip. # 42; Centers for Disease Control and

Prevention, Considerations for Election Polling Locations and Voters,

https://www.cdc.gov/coronavirus/2019-ncov/community/election-polling-

locations.html (last checked August 5, 2020).

      80.    To alleviate crowded polling places and the risk of COVID-19

infection, DOS encouraged Pennsylvania voters who were concerned about in-

person voting to vote by mail-in or absentee ballot during the June 2020 primary,

and it expects to do the same for the November 2020 general election. Stips. ##

41, 43; Marks Dep. at 96:21-97:13 (P-1).

      81.    DOS encouraged voting by mail-in ballot, even though it acknow-

ledged that its absentee and mail-in voting program does not allow blind voters to

vote privately and independently. See Email from W. Murren, DOS, dated Apr.

23, 2020 (P-37).

      82.    In the June 2, 2020 primary, more Pennsylvanians voted by absentee

and mail-in ballots (1,459,509) than voted in person at their polling places

                                         23
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 25 of 50




(1,415,769). Stip. # 44; Defs.’ Responses to Pls.’ First Set of Interrogatories # 1

(P-30).

      83.    Particularly due to the threat of COVID-19 posed by in-person voting,

blind voters want to vote privately and independently rather than voting in person

at their polling places in the November 2020 election. Stip. # 47; Heitz Decl.¶¶

27-28 P-27); Drenth Decl. ¶ 68 (P-26).

      84.    Blind voters do not want to be forced to choose between risking their

health by voting in person in the November 2020 election and giving up their right

to vote privately and independently. Heitz Decl. ¶ 28 (P-27).

II.   CONCLUSIONS OF LAW

      A.     Standard for ADA and RA Liability

      1.     Title II of the ADA provides that “no qualified individual with a

disability shall, by reason of such disability, be excluded from participation in or

be denied the benefits of the services, programs, or activities of a public entity.”

42 U.S.C. § 12132.

      2.     Section 504 of the RA similarly prohibits disability discrimination by

any program that receives federal financial assistance. 29 U.S.C. § 794(a).

      3.     Liability under Title II of the ADA and Section 504 of the RA is

governed by the same substantive standard. Berardelli v. Allied Services Inst. of




                                          24
         Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 26 of 50




Rehab. Med., 900 F.3d 104, 117 (3d Cir. 2018); Drenth v. Boockvar, No. 1:20-cv-

00829, 2020 WL 2745729, at *5 (M.D. Pa. May 27, 2020).

         4.    To prevail on a claim under either Title II of the ADA or Section 504

of the RA, a plaintiff must establish that he: (1) has a disability; (2) is otherwise

qualified to participate in the covered entity’s services, programs, or activities; and

(3) was excluded from participation in or denied the benefits of those services,

programs, or activities or otherwise subject to discrimination by that entity.

Haberle v. Troxel, 885 F.3d 170, 178 (3d Cir. 2018); Drenth, 2020 WL 2745729,

at *5.

         B.    Plaintiffs Are Protected and Defendants Are
               Covered by the ADA and RA

         5.    Plaintiff Drenth and blind members of Plaintiff NFB-PA are indivi-

duals with disabilities pursuant to Title II of the ADA and Section 504 of the RA.

See 42 U.S.C. §§ 12102(1)(A), 12102(2)(A); 28 C.F.R. § 35.108(d)(2)(iii)(B); 29

U.S.C. § 705(20).

         6.    Mr. Drenth and NFB-PA members who are registered to vote in

Pennsylvania are “qualified” because they meet the essential eligibility require-

ments to participate in Pennsylvania’s voting programs. See 42 U.S.C. § 12131(2).

         7.    Plaintiffs are thus qualified individuals with disabilities who are

protected under Title II of the ADA and Section 504 of the RA. Drenth, 2020 WL

2745729, at *5.
                                           25
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 27 of 50




      8.     Defendant DOS, administered by Defendant Boockvar, is a

department of the Commonwealth, 71 P.S. § 61(a)), and thus a “public entity”

subject to Title II of the ADA. 42 U.S.C. § 12131(1)(B).

      9.     Defendant DOS, as a recipient of federal financial assistance, is

required to comply with Section 504 of the RA. 29 U.S.C. § 794(a).

      C.     Defendants’ Absentee and Mail-In Voting
             Program Violates the ADA and RA

             1.    Congress Intended the ADA and RA to Remedy
                   a Broad Range of Discriminatory Actions

      10.    The Rehabilitation Act of 1973 “‘was the first broad federal statute

aimed at eradicating discrimination against individuals with disabilities.’”

Berardelli, 900 F.3d at 114 (citation omitted). Yet, “[a]fter nearly two decades

experience with the statute Congress acknowledged that the RA had ‘shortcomings

and deficiencies’ … that were impeding its effectiveness in eliminating disability

discrimination.” Id. at 115 (citation omitted; ellipses added).

      11.    In 1990, Congress enacted the ADA “‘as a clear and comprehensive

national mandate designed to eliminate discrimination against individuals with

physical and mental disabilities ….’” Berardelli, 900 F.3d at 115 (citations

omitted). The ADA fits “hand in glove with the RA,” but extends its reach beyond

only federally funded programs to include, inter alia, all state and local govern-




                                         26
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 28 of 50




ments and their programs. Id.; see also 42 U.S.C. § 12201(a) (the protections of

the RA are a floor for those established by the ADA).

      12.    In both the ADA and RA, Congress found that “discrimination against

individuals with disabilities persists in such crucial areas as … voting ….” 42

U.S.C. § 12101(3); 29 U.S.C. § 701(a)(5).

      13.    Congress further understood that disability discrimination does not

encompass merely intentional discrimination motivated by animus, but also

includes “the discriminatory effects of … communication barriers, … failure to

make modifications to … practices, and … relegation to lesser services, programs,

activities ….” 42 U.S.C. § 12101(5).

      14.    Construing the ADA and RA, courts have held that covered entities

must provide “meaningful access” to their programs and services. Alexander v.

Choate, 469 U.S. 287, 301 (1985); Chaffin v. Kansas State Fair Bd., 348 F.3d 850,

857 (10th Cir. 2003). This encompasses not only elimination of discriminatory

policies, practices, and procedures, but also the affirmative obligation to make

reasonable modifications in programs and services unless doing so would result in

a fundamental alteration. Alexander, 469 U.S. at 300-01 & n.20; Frederick L. v.

Dep’t of Public Welfare, 364 F.3d 487, 492-93 (3d Cir. 2004).

      15.    In Title II of the ADA, Congress directed the United States Depart-

ment of Justice (“DOJ”) to promulgate regulations to implement Title II of the

                                         27
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 29 of 50




ADA, 42 U.S.C. § 12134(a). Because Congress directed DOJ to ensure that the

Title II regulations were consistent with specific RA regulations, 42 U.S.C. §

12134(b), the Third Circuit held that the Title II regulations have “the force of

law.” Helen L. v. DiDario, 46 F.3d 325, 332 (3d Cir. 1995).

      16.    The Title II ADA regulations, like the RA regulations on which they

are modeled, make clear that that those statutes cover a broad range of discrimina-

tory activities. See 28 C.F.R. Pts. 35, 41.

             2.     Defendants Violate the ADA and RA by Denying
                    Plaintiffs Equal and Meaningful Access to
                    the Absentee and Mail-In Voting Program

      17.    To ensure that individuals with disabilities have equal and meaningful

access to covered entities’ programs, services, and activities, the ADA and RA

specifically prohibit such entities from: (1) affording people with disabilities an

opportunity to participate in or benefit from services that is not equal to that

afforded to others, and (2) providing people with disabilities with services that are

not as effective in affording equal opportunity to obtain the same result as that

provided to others. 28 C.F.R. §§ 35.130(b)(1)(ii)-(iii), 41.51(b)(1)(ii)-(iii).

      18.    It cannot be seriously disputed that Pennsylvania’s paper-based

absentee and mail-in voting program does not allow blind voters to vote privately




                                          28
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 30 of 50




and independently, as sighted voters can.4 Completion of paper ballots requires

voters with visual disabilities to have assistance – they must ask sighted indivi-

duals to read the ballot to them, to mark the ballot for them, to assemble the ballot

for delivery, and to read the declaration to them and help them sign it. In doing so,

they must reveal their electoral choices to the sighted individuals who are helping

them. Thus, unlike sighted voters, blind voters are denied the opportunity to cast

their votes privately and to vote independently. In affording sighted voters the

opportunity to vote privately and independently without voting in-person and not

affording that same service to blind voters, Defendants do not afford blind voters

the opportunity to participate equally and meaningfully in its programs or services

in violation of the ADA and RA.5




      4
          The “program, service, or activity” at issue in this case is Defendants’
absentee and mail-in voting program which allows sighted – but not blind – voters
the opportunity to vote privately and independently without voting in person. See
Nat’l Fed’n of the Blind v. Lamone, 813 F.3d 494, 503-04 (4th Cir. 2016) (in case
presenting the identical issue, the court held the relevant program, service, or
activity to be the state’s absentee voting program, which was available to all
voters, rather than all of the state’s voting services).
      5
         It is not necessary for Plaintiffs to show that they were disenfranchised
entirely or otherwise completely prevented from participating in Defendants’
voting programs, services, and activities. It is sufficient to show that they were
denied meaningful access, which includes the opportunity to vote privately and
independently. See Disabled in Action v. Bd. of Elec., 752 F.3d 189, 198-99 (2d
Cir. 2014).
                                            29
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 31 of 50




      19.    In Nat’l Fed’n of the Blind v. Lamone, the Fourth Circuit held that

Maryland officials violated Title II of the ADA and Section 504 of the RA by

relying exclusively on paper ballots in its absentee ballot process (available to all

registered voters). Affirming the district court’s finding that blind voters cannot

mark their paper ballots without assistance, unlike non-blind voters, the court

determined that “[t]his sharp disparity makes obvious that defendants have

provided ‘an aid, benefit, or service [to disabled individuals] that is not as effective

in affording equal opportunity to obtain the same result, to gain the same benefit,

or to reach the same level of achievement as that provided to others.’” 813 F.3d at

506 (citation omitted). The court explained:

            Voting is a quintessential public activity. In enacting the
            ADA, Congress explicitly found that “‘individuals with
            disabilities … have been … relegated to a position of
            political powerlessness in our society, based on charac-
            teristics that are beyond the control of such individuals.’”
            Tennessee v. Lane, 541 U.S. 509, 516, 124 S.Ct. 1978, 158
            L.Ed.2d 820 (2004) (quoting 42 U.S.C. § 12101(a)(7)).
            Ensuring that disabled individuals are afforded an
            opportunity to participate in voting that is equal to that
            afforded others, 28 C.F.R. § 35.130, helps ensure that those
            individuals are never relegated to a position of political
            powerlessness. We affirm the district court’s conclusion that
            by effectively requiring disabled individuals to rely on the
            assistance of others to vote absentee, defendants have not
            provided plaintiffs with meaningful access to Maryland’s
            absentee voting program.

Id. at 507 (emphasis added).


                                          30
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 32 of 50




      20.     In holding that Plaintiffs were likely to succeed on the merits of their

ADA and RA claims, this Court wrote:

            Plaintiffs have … been denied the benefits of a public program
            – in this case the ability to vote privately and independently
            without being physically present at a polling location –
            because of their disability. Because Plaintiffs are blind, they
            are unable to complete a paper mail-in ballot or absentee
            ballot privately and independently.

Drenth, 2020 WL 2745729, at *5. This same analysis applies here.

      21.     Nor can Defendants rely on the Accessible Write-In Ballot (“AWIB”)

process used in the primary election to demonstrate that Plaintiffs have an equal

and meaningful opportunity to vote. This Court determined that the AWIB process

was not “entirely adequate to achieve compliance with the ADA and RA[.]”

Drenth, 2020 WL 2745729, at *6. Defendants themselves have repudiated the

AWIB process, explicitly stating that they have no current intention of using it in

any future elections. Moreover, the AWIB process proved to be inaccessible to

blind voters who struggled with every step of the process – from completing the

declaration to printing the envelope – and, most significantly could not easily

complete the ballot because they had to switch back and forth from the candidate

list to type in their candidates’ names or copy and paste them, resulting in

cognitive overload.




                                          31
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 33 of 50




             3.    Defendants’ Failure to Implement an Accessible
                   Ballot Marking and Delivery Tool Violates the
                   ADA’s and RA’s Reasonable Modification and
                   Effective Communications Mandates

      22.    To ensure meaningful access to covered entities’ programs, services,

and activities, the ADA and RA require that they make “reasonable modifications”

in their policies, practices, or procedures when the modifications are necessary to

avoid discrimination on the basis of disability. See 28 C.F.R. § 35.130(b)(7)(a);

Alexander, 485 U.S. at 300-01 & n.20; Disabled in Action, 752 F.3d at 197.

      23.    To prevail on a reasonable modification claim, a plaintiff need only

put forward a proposed reasonable modification; the burden then shifts to the

defendant to show that providing the modification would impose a fundamental

alteration. See Frederick L., 364 F.3d at 492 n.4; Lamone, 813 F.3d at 507;

Disabled in Action, 752 F.3d at 202.

      24.    Plaintiffs have articulated a reasonable modification to ensure that

blind voters have equal and meaningful access to receive and mark absentee and

mail-in ballots, i.e., implementation of an accessible ballot marking and delivery

tool. This tool would enable blind voters to read and mark their ballots privately

and independently, just as sighted voters do.

      25.    It is feasible for Defendants to implement an accessible ballot marking

and delivery tool in Pennsylvania. These tools are available commercially and

through open-source platforms and are used in multiple state and local jurisdic-
                                         32
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 34 of 50




tions. DOS also has funding to implement an accessible ballot marking and

delivery tool and agrees that such tools do not raise significant security concerns.

Indeed, Defendants do not assert that it would be a fundamental alteration to

implement such a tool.

      26.    This Court should reach the same conclusion as the Fourth Circuit

and hold that implementation of an accessible ballot marking tool is a reasonable

modification for a state to accommodate blind voters and doing so would not result

in a fundamental alteration. Lamone, 813 F.3d at 507-08. As the court explained:

“[O]ur conclusions [that the state must provide a ballot marking tool as a

reasonable modification] simply flow from the basic promise of equality in public

services that animates the ADA.” Id. at 510.

      27.    Defendants failure to implement an accessible ballot marking and

delivery tool for blind voters also violates the ADA’s mandate that public entities

“take appropriate steps to ensure that communications with” participants with

disabilities “are as effective as communications with others.” 28 C.F.R. §

35.160(a)(1). This mandate may require public entities to furnish “appropriate

auxiliary aids and services where necessary to afford individuals with disabilities

… an equal opportunity to participate in and enjoy the benefits of” the entities’

services, programs, or activities. 28 C.F.R. § 35.160(b)(1). The public entity must

give primary consideration to the individual’s request when determining the type

                                         33
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 35 of 50




of auxiliary aid or service to use. 28 C.F.R. § 35.160(b)(2). Moreover, auxiliary

aids and services must be provided “in such a way as to protect the privacy and

independence of the individual with a disability.” Id. (emphasis added).

      28.    Congress recognized that the ADA would require covered entities to

implement technological advances to maximize the independence of people with

disabilities and their inclusion in society. California Council of the Blind v.

County of Alameda, 985 F. Supp. 2d 1229, 1240 (N.D. Cal. 2013) (quoting H.R.

Rep. 101-485(II), at 108 (1990), reprinted in 1990 U.S.C.C.A.N. 303, 391).

      29.    Here, Defendants’ paper-based absentee and mail-in voting program

does not provide effective communication for blind voters since they cannot

privately and independently use that system to vote. An accessible ballot marking

and delivery tool is an auxiliary aid that blind voters want and that would protect

their privacy and independence in the vitally important act of voting. Defendants’

failure to implement such a tool thus violates the ADA’s effective communication

mandate, too.

             4.     Defendants’ Failure to Modify Its Return and
                    Declaration Processes for Blind Absentee and
                    Mail-In Voters, Including Allowing Electronic
                    Submission of Ballots, Violates the ADA’s
                    and RA’s Reasonable Modification Mandates

      30.    In Pennsylvania, the entire paper-based absentee and mail-in ballot

voting program is inaccessible to blind voters—including how blind voters return

                                          34
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 36 of 50




their marked ballots. Defendants do not really dispute that the paper-based

absentee and mail-in voting program—including the requirement that the ballot be

placed in multiple envelopes and that the declaration on the return envelope be

signed by hand—is inaccessible to blind voters and thus violates the ADA and RA.

      31.    Defendants’ proposed implementation of an accessible ballot delivery

and marking tool will not remedy the inaccessibility of the return process so as to

ensure that their absentee and mail-in voting program is accessible to blind voters.

Barriers due to inability to print out the marked ballots privately, inability to

independently place their ballots in the multiple envelopes, and inability to read

and sign the declaration independently necessitate the need for further modifica-

tions. See FOF ## 21, 57-73. Defendants, by contrast, seemingly argue that the

ADA and RA do not require them to ensure the process of returning a marked

ballot is accessible – even though failure to do so denies blind voters equal and

meaningful access to the absentee and mail-in voting program.

                    a.     Modification to the Envelope and
                           Declaration Processes Are Reasonable.

      32.    Plaintiffs have proposed a number of reasonable modifications to the

return and declaration processes used in the absentee and mail-in ballot program,

including, inter alia, modifying the sizes of the envelopes; using hole punches to

guide voters in signing the declaration; electronically sending mailing instructions

and the text of the declaration; imposing sanctions on CBEs if they do not comply
                                           35
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 37 of 50




(unless DOS is responsible for sending the envelopes and other materials). See

FOF # 73.

      33.    Defendants do not contend that these modifications would be

fundamental alterations. Instead, they contend that they “have resolved” to “issue

directives” that will “request” the CBEs (1) send secrecy and return envelopes to

blind voters using the accessible ballot marking and delivery tool to ensure that the

return envelope is “larger” than the secrecy envelope; and (2) accept the return

envelope of a blind voter who voted using the accessible ballot marking and

delivery system as long as a signature appears anywhere on the envelope (rather

than on the signature line for the declaration that will be printed on the exterior of

the return envelope). Stips. ## 50, 51; Marks Decl. dated July 21, 2020 ¶¶ 20-21

(P-48).

      34.    These modifications are inadequate to address the inaccessibility of

the return and declaration processes of the absentee and mail-in voting program.

First, Defendants have yet to issue any directives. Second, “requesting” that the

CBEs take action offers no concrete changes; indeed, Defendants concede that

their enforcement authority with respect to the CBEs is unclear, undermining the

efficacy of their proposal. Third, allowing voters to sign “anywhere” on the

envelope while failing to provide an accessible means for them to locate a

signature line destroys their privacy. Fourth, blind voters need to electronically

                                          36
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 38 of 50




receive accessible instructions on mailing process and the text of the declaration.

Finally, there must be some means to compel the CBEs to ensure that they do what

is “requested” in order for any such changes to be effective. See Supp. Heitz Decl.

¶¶ 14-28 (P-51); Supp. Senk Decl. ¶ 15 (P-52); Supp. Weber Decl. ¶¶ 23-24 (P-

53); Salisbury Decl. ¶¶ 18-23 (P-54).

                    b.     Electronic Return Is a Reasonable
                           Modification

      35.     Plaintiffs also propose allowing blind voters to return their marked

ballots electronically (such as by email or an online portal) as a reasonable

modification to ensure that Defendants’ absentee and mail-in ballot program is

accessible.

      36.     Defendants’ assertion that electronic return of ballots is not a neces-

sary modification because blind voters can privately and independently mail their

ballots is unsupported by the facts. While some voters, like Mr. Drenth, may have

access to special technology allowing them to “partially” read printed information,

his situation is not reflective of all blind voters. The evidence establishes that

some blind voters must electronically submit their ballots in order to have equal

access to the absentee and mail-in voting program because: (a) blind voters often

do not own the printers needed to print ballots marked using an accessible ballot




                                          37
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 39 of 50




marking and delivery tool;6 (b) blind voters without printers would need to have

third parties print their ballots, which nullifies their ability to vote privately and

independently; (c) blind voters cannot independently assemble their ballot into the

two envelopes unless they are readily distinguishable; and (d) blind voters cannot

independently review the declaration and sign it. See FOF ## 57-67; Supp. Heitz

Decl. ¶¶ 7-27 (P-51); Supp. Weber Decl. ¶¶ 12-14 (P-53); Salisbury Decl. ¶¶ 6-23

(P-54).

      37.    Defendants’ argument that electronic submission is not necessary

because blind voters can vote in person using accessible voting machines fails to

understand that the “program” at issue is the absentee and mail-in voting

program—not all of Pennsylvania’s voting programs. See Lamone, 813 F.3d at

504. Defendants cannot define the program “in a way that effectively denies”

individuals with disabilities “the meaningful access to which they are entitled.”



      6
         The fact that some non-blind voters also do not own printers is irrelevant.
Blind voters often do not have printers because they cannot read printed material
and so have no reason to purchase a printer—not because they may be unable to
afford printers. Supp. Heitz Decl. ¶ 7 (P-51); Supp. Weber Decl. ¶ 12 (P-53);
Salisbury Decl. ¶¶ 11-16 (P-54). More importantly, sighted voters do not need
printers to vote by absentee or mail-in ballot because they can privately and
independently mark the printed ballots sent to them. By contrast, to utilize the
accessible ballot marking and delivery tool Defendants promise, blind voters must
be able to print out the ballots they mark on their computers. If they cannot do
that, then they cannot use the tool and thus will be unable to vote by absentee and
mail-in ballot.

                                           38
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 40 of 50




Alexander v. Choate, 469 U.S. at 301; accord Lamone, 813 F.3d at 504; Anderson,

185 F. Supp. 3d at 645. Plaintiffs have the same right to vote without going to

their local polling places as non-blind voters.7

      38.    So, too, Defendants’ suggestion that electronic return is unnecessary

because blind voters who cannot print out, assemble, and/or deliver his or her

absentee or mail-in ballot can travel to his or her polling place on election day and

vote by provisional ballot is unpersuasive. This would eviscerate the benefit of

having the accessible ballot delivery and marking tool and deny blind voters equal

opportunity to vote by absentee or mail-in ballot without going to their polling

places. Indeed, it would be worse because provisional ballots are paper ballots

and, thus, inaccessible. See Drenth Dep. at 58:20-59:5; Commw. of Pennsylvania,

Voting in Pennsylvania, https://www.pa.gov/guides/voting-and-

elections/#VotingataPollingPlace. And it may force blind voters to travel to polling

places amidst an ongoing pandemic.

      39.    Defendants’ assertion that electronic return of ballots is a fundamental

alteration because Pennsylvania law does not expressly permit it ignores the fact

that Pennsylvania law also does not expressly permit electronic delivery and


      7
         Defendants’ suggestion that blind voters who determine that they cannot
complete, print out, and submit their absentee and mail-in ballots can go to their
polling place and vote by provisional ballot is an even less accessible alternative
since provisional ballots are paper and, thus, a blind voter would not be able to
vote privately and independently. See Drenth Dep. at 58:20-59:5 (P-2).
                                          39
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 41 of 50




marking of ballots, yet Defendants are willing to allow that without legislative

authorization. Marks. Dep. at 231:20-232:23 (P-1). Even if it were expressly

prohibited – which it is not – state law would have to yield if it violated the ADA

and RA.

      40.    Finally, Defendants’ contention that the ADA and RA cannot require

them to allow for electronic return for blind voters because Pennsylvania law does

not allow any voters to return ballots electronically reflects a misunderstanding of

the ADA and RA. Those statutes are premised on the recognition that people with

disabilities may need to be treated differently than non-disabled people in order to

ensure that they receive equal access to covered entities’ services, programs, and

activities. U.S. Airways, Inc. v. Barnett, 535 U.S. 391, 397 (2002); Anderson v.

Franklin Institute, 185 F. Supp. 3d 628, 644-45 (E.D. Pa. 2016). Here, the ADA’s

and RA’s reasonable modification mandate requires Defendants to allow electronic

delivery of ballots, even though it gives blind voters an option not available to non-

blind voters, in order to ensure that they have the same opportunities to vote using

the absentee and mail-in voting program as sighted voters can. “[A] benefit

exceeding that of the general public is necessary for [Plaintiffs] to achieve the

baseline of equality.” Anderson, 185 F. Supp. 3d at 645.




                                          40
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 42 of 50




      D.     Defendants’ Justiciability Challenges to Plaintiffs’
             ADA and RA Claims Are Unavailing.

      41.    Defendants seemingly contend that Plaintiffs’ claims are not ripe

because Defendants intend to implement an accessible ballot delivery and marking

tool for the November 2020 election. Leaving aside that the accessible ballot

delivery and marking tool is only one aspect of Plaintiffs’ ADA and RA claims,

this argument lacks merit.

      42.    “A claim is not ripe for adjudication if it rests upon contingent future

events that may not occur as anticipated, or indeed may not occur at all.” Texas v.

United States, 523 U.S. 296, 300 (1998). The ripeness doctrine forecloses courts

from deciding issues that are premature for review and where the injury may never

occur, depending on facts that remain unresolved. See N.Y. Public Interest

Research Group v. Whitman, 321 F.3d 316, 326 (2d Cir. 2003). To assess

ripeness, the Court must assess whether the action is based on actual or imminent

injuries or, instead, on mere contingencies. Plains All American Pipeline L.P. v.

Cook, 866 F.3d 540, 541 (3d Cir. 2017).

      43.    At all times, this case has been ripe for adjudication. At the time this

lawsuit was filed, Defendants stood in violation of the ADA and RA due to their

failure to ensure that blind voters had equal and meaningful access to their

absentee and mail-in ballot voting program. Plaintiffs have suffered actual harm in

every election in which they have not had equal access to the program. Defen-
                                          41
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 43 of 50




dants, by their own admission, still have not acquired such an accessible ballot

marking and delivery tool, will not permit electronic return of ballots, and will not

make other necessary changes to the return and declaration processes to make the

entire absentee and mail-in voting program accessible to blind voters.

      44.    Even if the only issue were the implementation of an accessible ballot

marking and delivery tool (which it is not), the case would remain ripe even if

Defendants acquired such a tool. Defendants trumpet this promised remedy

without divulging any details on how such a tool would work and how it would

ensure that blind voters throughout Pennsylvania have equal and meaningful

access to the absentee and mail-in voting program. In addition, until the tool is

actually implemented in November and thereafter, there will remain open

questions as to whether Plaintiffs have the access to which they are entitled under

the ADA and RA.

      45.    Defendants also cannot seriously contend that Plaintiffs’ claims are

not justiciable because their promised acquisition of the accessible ballot marking

and delivery tool renders the parties’ interests not sufficiently adverse. Again, this

fails to grapple with the other issues in the case. More importantly, Defendants

have never admitted that they have an obligation under the ADA and RA to ensure

that blind voters have an accessible way to return marked ballots – indeed, they

have denied the very proposition. They cannot both claim the parties’ positions are

                                          42
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 44 of 50




aligned while not admitting the extent of their obligations under the ADA and RA.

Cf. Cardinal Chem. Co. v. Morton Int’l, Inc., 508 U.S. 83, 88 n.9 (1993) (rejecting

argument that parties are not adverse where they continue to dispute the underlying

issue).

      46.    Defendants’ ripeness challenge also is disingenuous. Where, as here,

Defendants unilaterally take action to provide some form of relief to Plaintiffs the

appropriate justiciability issue is mootness. See Genesis Healthcare Corp. v.

Symczyk, 569 U.S. 66, 72 (2013) (noting that the question of whether “an

intervening circumstance deprives the plaintiff of a personal stake in the outcome

of the lawsuit” after the lawsuit is filed goes to the question of mootness).

      47.    Neither Defendants’ promise to implement an accessible ballot

marking and delivery tool nor their promise to make limited changes to the mail

and declaration processes are sufficient to moot Plaintiffs’ ADA and RA claims.

      48.    First, mere promises of future action, such as those offered by

Defendants, are insufficient to moot Plaintiffs’ claims. See, e.g., CSI Aviation

Services, Inc. v. U.S. Dep’t of Transp., 637 F.3d 408, 414 (D.C. Cir. 2011); cf.

Benjamin v. Dep’t of Public Welfare, 768 F. Supp. 2d 747, 755-56 (M.D. Pa. 2011)

(holding that defendants’ adoption of plan did not moot plaintiffs’ ADA claims).

      49.    Second, even if Defendants implement their promises, it would not

moot Plaintiffs’ claims. It is well-settled that voluntary cessation of conduct will

                                          43
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 45 of 50




moot a case only if it is “absolutely clear that the alleged wrongful behavior could

not reasonably be expected to recur.” See Hartnett v. Pa. State Educ. Ass’n, 963

F.3d 301, 306 (3d Cir. 2020). The focus in a voluntary cessation case “is on

whether the defendant made the change unilaterally and so may ‘return to [its] old

ways’ later on.” Id. at 307 (citation omitted). “[C]ourts are particularly skeptical

of mootness in voluntary cessation situations,” and so defendants bear a heavy

burden proving mootness in such cases. Id. Defendants identified their solutions

only after this case was filed and offer no evidence that, even if implemented, they

will continue in force to ensure equal access to blind voters. Cf. Ali v. City of

Newark, No. 15-8374 (JLL), 2018 WL 2175770, at *6 (D.N.J. May 11, 2018)

(city’s adoption of new policy to provide ASL interpreters for hearings did not

moot plaintiff’s ADA and RA claims because it was not clear that the new policy

sufficiently removed impediments to access to interpreters); Nat’l Alliance for

Accessibility, Inc. v. McDonald’s Corp., No. 8:12-CV-1365-T-17TBM, 2013 WL

6408650, at *5-*7 (M.D. Fla. Dec. 6, 2013) (defendants’ removal of architectural

barriers did not moot case with respect to injunctive relief to assure maintenance

and future compliance); Cottrell v. Good Wheels, No. 08-1738 (RBK/KMW), 2009

WL 3208299, at *5 (D.N.J. Sept. 28, 2009) (defendants’ rescission of policy did

not moot plaintiff’s ADA claims).




                                          44
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 46 of 50




      50.    Finally, the availability of meaningful relief beyond mere acquisition

of the tool and minor changes to the mail and declaration process also warrant

rejection of any mootness argument. See Del. Riverkeeper Network v. Sec’y Pa.

Dep’t of Env. Prot., 833 F.3d 360, 374 (3d Cir. 2016). Defendants’ promised relief

will not – even if implemented – make their absentee and mail-in ballot program

accessible to blind voters because those voters still will not have an accessible

means to return their marked ballots. An accessible marking and delivery tool, of

course, is an important part of relief, but it is not the only part. If blind voters can

privately and independently mark their ballots but cannot privately and indepen-

dently return them, they may be unable to vote and have their votes counted as

sighted voters can and do and thus their rights under the ADA and RA will be

violated.

      51.    In addition, Plaintiffs are entitled to a remedial plan to ensure that

Defendants take comprehensive action to implement the accessible ballot and

delivery tool now and in the future; allow electronic delivery of marked ballots;

make changes to the mailing and declaration processes to make them more

accessible to blind voters; and ensure that there is publicity to blind voters about

the changes, testing of the new tool, monitoring of the process to ensure full

implementation, and continuing jurisdiction to ensure full compliance.




                                           45
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 47 of 50




      E.     Plaintiffs Meet All Requirements for Permanent
             Injunctive Relief and Such Relief Should Include
             a Comprehensive Remedial Plan

      52.    In determining whether to issue a permanent injunction, the Court

must consider whether: (1) the moving party has succeeded on the merits; (2) the

moving party will be irreparably injured by denial of relief; (3) the entry of a

permanent injunction will result in even greater harm to the Defendants; and (4) an

injunction would be in the public interest. Shields v. Zuccarini, 254 F.3d 476, 482

(3d Cir. 2001).

      53.    Plaintiffs established that Defendants have violated the ADA and RA

and, thus, have succeeded on the merits.

      54.    To establish irreparable harm, a party must demonstrate that the harm

it will suffer is “‘of a peculiar nature, so that compensation in money cannot atone

for it.’” Alliance Bank v. New Century Bank, 742 F. Supp. 2d 532, 565 (E.D. Pa.

2010) (quoting Acierno v. New Castle County, 40 F.3d 645, 653 (3d Cir. 1994)).

At the preliminary injunction stage, this Court found that, absent an interim

remedy, Plaintiffs’ would suffer irreparable harm by being “effectively forced to

choose between forfeiting their right to vote privately and independently or risking

their health and safety by traveling to a polling place to vote in person” and that

“[s]uch a choice burdens” their First Amendment right to vote. Drenth, 2020 WL

2745729, at *5. “‘The loss of First Amendment freedoms, for even minimal

                                           46
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 48 of 50




periods of time, unquestionably constitutes irreparable injury.’” Id. (quoting Stilp

v. Contino, 613 F.3d 405, 409 (3d Cir. 2020)). The Court’s conclusions and

reasoning hold true at this stage. See Nat’l Fed’n of the Blind v. Lamone, No.

RDB-14-1631, 2014 WL 4388342, at *15 (D. Md. Sept. 4, 2014) (granting

permanent injunction in ADA and RA challenge to state’s failure to implement

accessible ballot marking tool), aff’d, 813 F.3d 494 (4th Cir. 2016).

      55.    The balance of equities also favors relief. Defendants state that they

intend to purchase and implement an accessible ballot marking and delivery tool

and to make certain changes to the return and declaration processes, so they cannot

complain that it would be inequitable to hold them to their promise. Moreover, the

security issues raised by Defendants to challenge electronic return as a reasonable

modification do not withstand analysis and so relief would not harm Defendants.

See Nat’l Fed’n of the Blind v. Lamone, 2014 WL 4388342, at *15.

      56.    The public interest weighs in favor of the injunction. The public

benefits when individuals can vote privately and independently. Nat’l Fed’n of the

Blind v. Lamone, 2014 WL 4388342, at *15. Moreover, Congress intended the

ADA and RA to address discrimination against people with disabilities in the area

of voting. See 42 U.S.C. § 12101(a)(5); 29 U.S.C. § 701(a)(5).

      57.    The Court has broad equitable powers to fashion an appropriate

remedy for Defendants’ civil rights violations. See Swann v. Charlotte-Mecklen-

                                         47
      Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 49 of 50




burg Bd. of Educ., 402 U.S. 1, 15 (1971); Disabled in Action, 752 F.3d at 198.

“Indeed, a district court has ‘not merely the power but the duty to render a decree

which will so far as possible eliminate the discriminatory effects of the past as well

as bar like discrimination in the future.’” Disabled in Action, 752 F.3d at 198.

      58.    A comprehensive equitable remedy must ensure not merely that

Defendants sign a contract to purchase an accessible ballot marking and delivery

tool, but also ensures that it is actually implemented and works effectively. Cf.

Disabled in Action v. Bd. of Elec., 752 F.3d at 202-03 (upholding permanent

injunction of remedial order requiring ongoing monitoring and reporting).

      59.    Here, it is appropriate for the Court to issue a permanent injunction to

require Defendants to ensure blind voters have equal and meaningful access to its

absentee and mail-in voting program and, specifically, to: require them to secure

and implement an accessible ballot marking and delivery tool beginning with the

November 3, 2020 election; to modify its mail return and declaration processes for

absentee ballots beginning with the November 3, 2020 election; to allow blind

voters to submit their marked ballots electronically beginning with the November

3, 2020 election; and to provide for publicizing the changes, testing, monitoring,

and continuing jurisdiction through at least the end of 2021 to ensure that

Defendants comply with the injunction and that the modifications are implemented

and effective.

                                         48
     Case 1:20-cv-00829-JPW Document 61-3 Filed 08/07/20 Page 50 of 50




                                         Respectfully submitted,

Dated: August 7, 2020             By:    /s/ Kelly Darr
                                         Disability Rights Pennsylvania
                                         Kelly Darr (PA ID 80909)
                                         Robin Resnick (PA ID 46980)
                                         Laura Caravello (PA ID 312091)
                                         Disability Rights Pennsylvania
                                         1800 J.F. Kennedy Blvd., Suite 900
                                         Philadelphia, PA 19103-7421
                                         215-238-8070
                                         215-772-3126 (fax)
                                         kdarr@disabilityrightspa.org
                                         rresnick@disabilityrightspa.org
                                         lcaravello@disabilityrightspa.org

                                  By:    /s/ Kobie Flowers
                                         Brown Goldstein Levy LLP
                                         Kobie Flowers (MD 0106200084)
                                         Sharon Krevor-Weisbaum
                                         (MD 8712010337)
                                         James Strawbridge (MD 1612140265)
                                         120 E. Baltimore St., Ste. 1700
                                         Baltimore, MD 21202
                                         410-962-1030
                                         410-385-0869 (fax)
                                         kflowers@browngold.com
                                         skw@browngold.com
                                         jstrawbridge@browngold.com

                                         Counsel for Plaintiffs




                                    49
